DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-42 responded on March 16, 2022 are pending, claims 1, 5, 11, 16, 17, 20, 24, 30, 35, 36, and 39-42 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 20 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.

Response to Arguments
Applicant’s arguments, see pg. 14-16, filed March 16, 2022, with respect to the rejection(s) of claims 1 and 11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant's arguments, see pg. 17, filed March 16, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argued the Mu discloses "a set of scheduling information is pre-configured in the mMTC system, as described above, and each scheduling information, for example, may indicate an MCS, a data format and the like usable for the uplink data. A mapping relationship may be established between a plurality of repetition number of times and the set of scheduling information, such that when each repetition number of times is selected by the UE, the uplink data is generated with scheduling information corresponding to the repetition number of times" in [0039]. Mu discloses A UE may select a repetition number of times to transmit uplink data according to channel quality between the UE and a base station in [0005] and the UE selects the repetition number of times m, and the uplink data is transmitted using the first set of subframes, which is repeatedly transmitted for m times; and the second set of subframes is determined according to the mapping relationship when the UE selects the repetition number of times n in [0032]. Applicant argued that mapping does not suggest a comparison. Mu discloses UE selects a repetition number based on channel quality. In other words, UE compares the channel quality and applies repetition number. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 20-29 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (US 2019/0230630 A1, hereinafter "Mu") in view of Cao et al. (US 2019/0230689 A1, hereinafter "Cao").
Regarding claim 1, Mu discloses a method for wireless communication at a user equipment (UE), comprising:
identifying that the UE is configured for repetition-based transmission of a transport block within a repetition window, the repetition window including a first slot and subsequent slot (Mu, [0005, 37] there are multiple repetition numbers of times to be chosen for a certain frequency resource, such as 4 and 8 times. A UE may select a repetition number of times to transmit uplink data according to channel quality between the UE and a base station also in equation 4, ns is a time slot number (i.e. first slot and subsequent slot), nRepetition is a parameter specific to the repetition number of times); 
selecting, by the UE, a repetition window configuration from a plurality of repetition window configurations for a cell based on a comparison of one or more elements of the repetition window configuration (Mu, [0005, 37] A UE may select a repetition number of times to transmit uplink data according to channel quality (i.e. element) between the UE and a base station, a mapping relationship between a repetition number of times and a frequency may be established, such that a repetition number of times m (e.g., 4) is mapped to ( corresponding to) frequency f1, a repetition number of times n (e.g., 8) is mapped to ( corresponding to) frequency f2 (i.e. repetition configuration)) and transmitting the transport block in an initial transmission within the first slot of the repetition window, wherein the repetition window is based on the selected repetition window configuration the one or more elements of different ones of the plurality of repetition window configurations differing in a number of transmission repetitions of the transport block or an offset of the repetition window (Mu, [0031-32] transmitting the uplink data to the base station at the time corresponding to the selected repetition pattern, a mapping relationship may be established between a plurality of repetition numbers of times and time (e.g., subframes), such that when each repetition number of times is selected, the uplink data is transmitted at the time (e.g., subframes) corresponding to the repetition number of times).
	Mu teaches repetition window configuration selection but does not explicitly disclose a comparison of one or more elements of the repetition window configuration against one or more respective thresholds.
	Cao from the same field of endeavor discloses selecting, by the UE, a repetition window configuration from a plurality of repetition window configurations for a cell based on a comparison of one or more elements of the repetition window configuration against one or more respective thresholds the repetition window configuration indicating the first slot and subsequent slots in the repetition window, the one or more elements of different ones of the plurality of repetition window configurations differing in a number of transmission repetitions of the transport block or an offset of the repetition window (Cao, [0075, 0154-0155] Any of the grant-free and grant-based transmissions can be used for any application traffic or services type, depending on the associated application requirements and quality of service (QoS) (i.e. element), The UE may find the closest K non-conflict (i.e. elements) grant-free transmission occasions for the K repetitions within a window T after the first transmission occasion (i.e. offset of repetition), where the length of the window T can be the periodicity P configured for grant-free transmission).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Eriksson and repetition disclosed by Cao with a motivation to make this modification in order to improve reliability and eliminate latency associated with waiting for an acknowledgement (ACK) or a negative acknowledgement
(NACK) message (Cao, [0088]).
Regarding claim 2, Mu discloses receiving a configuration message that includes the plurality of repetition window configurations (Mu, [0005, 37] there are multiple repetition numbers of times to be chosen for a certain frequency resource, such as 4 and 8 times. A UE may select a repetition number of times to transmit uplink data according to channel quality between the UE and a base station).
Regarding claim 3, Mu does not explicitly disclose identifying a first transport block transmission occasion based at least in part on an availability of the transport block for transmission, wherein the repetition window configuration is selected based at least in part on the first transport block transmission occasion. 
Cao from the same field of endeavor discloses identifying a first transport block transmission occasion based at least in part on an availability of the transport block for transmission, wherein the repetition window configuration is selected based at least in part on the first transport block transmission occasion (Cao, [0154] postponing the grant-free transmission occasions in conflict, i.e., the UE delays the current transmission occasions and may add additional transmission occasions to try to keep the number of grant-free transmission occasions to be K, the same as the repetition number original configured).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Mu and repetition disclosed by Cao with a motivation to make this modification in order to improve reliability and eliminate latency associated with waiting for an acknowledgement (ACK) or a negative acknowledgement
(NACK) message (Cao, [0088]).
Regarding claim 4, Mu does not explicitly disclose determining that the repetition window configuration corresponds to a set of slots including the first slot that is the same as a slot in which the transport block is ready for transmission or that is closest to the TTI in which the transport block is ready for transmission; and
selecting the repetition window configuration based at least in part on the  determining.
Cao from the same field of endeavor discloses determining that the repetition window configuration corresponds to a set of TTs including the first TTI that is the same as a TTI in which the transport block is ready for transmission or that is closest to the TTI in which the transport block is ready for transmission (Cao, [0154] postponing the grant-free transmission occasions in conflict, i.e., the UE delays the current transmission occasions and may add additional transmission occasions to try to keep the number of grant-free transmission occasions to be K, the same as the repetition number original configured); and
selecting the repetition window configuration based at least in part on the determining (Cao, [0154] The UE may find the closest K non-conflict grant-free transmission occasions for the K repetitions within a window T after the first transmission occasion, where the length of the window T can be the periodicity P configured for grant-free transmission).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Mu and repetition disclosed by Cao with a motivation to make this modification in order to improve reliability and eliminate latency associated with waiting for an acknowledgement (ACK) or a negative acknowledgement
(NACK) message (Cao, [0088]).
Regarding claim 5, Mu discloses wherein the one or more elements include at least one of a respective number of transmission repetitions of the transport block, a periodicity of the repetition window, or respective offset of the repetition window (Mu, [0005] the repetition number of times selected by the UE is 8, thus the reference time is the 8th subframe and the expected HARQ time of the UE is the 12th subframe, Considering that the uplink data is repeatedly transmitted, it is possible for the base station to decode the combined 4 subframes successfully and detect the uplink data), a periodicity of the repetition window, or an offset of the repetition window (non-selected option).
	Regarding claim 6, Mu discloses determining a set of slots corresponding to the repetition window configuration based at least in part on the one or more elements, wherein the repetition window configuration is selected based at least in part on the set of slots corresponding to the repetition window configuration (Mu, [0003-0004] the UE selects scheduling information and resources randomly from the pre-configured scheduling information and resources to transmit the uplink data, the UE may repeatedly transmit uplink data multiple times in case of poor channel quality
between the UE and the base station in order to ensure that the base station receives the data correctly).
	Regarding claim 7, Mu does not explicitly disclose wherein selecting the repetition window configuration from the plurality of repetition window configurations comprises: selecting the repetition window configuration based at least in part on an offset of the repetition window defined by the repetition window configuration.
	Cao from the same field of endeavor discloses wherein selecting the repetition window configuration from the plurality of repetition window configurations comprises: selecting the repetition window configuration based at least in part on an offset of the repetition window defined by the repetition window configuration (Cao, [0121] A time offset value indicates the starting time location of one grant-free resource, e.g. the offset value can indicate the starting time location ( e.g. a slot index) of the grant-free resource with respect to a system frame number (SFN)=0. In some embodiments, the offset may not need to be signaled, and it can have a default value, e.g. at slot 0).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Mu and repetition disclosed by Cao with a motivation to make this modification in order to improve reliability and eliminate latency associated with waiting for an acknowledgement (ACK) or a negative acknowledgement
(NACK) message (Cao, [0088]).
Regarding claim 8, Mu discloses wherein a length of the repetition window, in slots, is equal to a periodicity of the repetition window, and wherein a number of transmission repetitions of the transport block is equal to the periodicity of the repetition window (Mu, [0033] In equation (1), T is a length of time (which may be represented by the number of subframes) set as needed, representing a time window in which the position of the starting subframe is determined, In equation (1), T is a length of time (which may be represented by the number of subframes) set as needed, representing a time window in which the position of the starting subframe is determined, In equation (1), T is a length of time (which may be represented by the number of subframes) set as needed, representing a time window in which the position of the starting subframe is determined).
Regarding claim 9, Mu discloses wherein a number of transmission repetitions of the transport block is based at least in part on a packet size of the repetition-based transmission and a UE channel condition quality (Mu, [0032] such that a repetition number of times m ( e.g., 4) is mapped to ( corresponding to) a first set of subframe; a repetition number of times n (e.g., 8) is mapped to ( corresponding to) a second set of subframes). 
Regarding claim 10, Mu does not explicitly disclose wherein each repetition window configuration is associated with a respective resource set, demodulation reference signal (DMRS) pattern, cyclic shift pattern, interleaved frequency division multiple access (iFDMA) pattern, or a combination thereof.
Cao from the same field of endeavor discloses wherein each repetition window configuration is associated with a respective resource set, demodulation reference signal (DMRS) pattern, cyclic shift pattern (Cao, [0159] then the available OFDM symbols can be filled using a cyclic repetition of the Y OFDM symbols that is used to determine the TBS, the location of DMRS symbols may also need to be predetermined based on the X, available UL OFDM symbols instead of the original L configured OFDM symbols), interleaved frequency division multiple access (iFDMA) pattern, or a combination thereof (non-selected option).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Mu and repetition disclosed by Cao with a motivation to make this modification in order to improve reliability and eliminate latency associated with waiting for an acknowledgement (ACK) or a negative acknowledgement
(NACK) message (Cao, [0088]).
Regarding to claims 20-29, 39 and 41 these claims recite “An apparatus for wireless communication at a user equipment”, “An apparatus for wireless communication at a base station”, “A non-transitory computer-readable medium storing code for wireless communication at a user equipment”, “A non-transitory computer-readable medium storing code for wireless communication at base station”, Mu discloses the structure and computer program instruction of network node (i.e. base station) and wireless device (i.e. UE) in Fig. 9 and 10 [0068, 0085, 0109] and that disclose similar steps as recited by the method of claims 1-10, thus are rejected with the same rationale applied against claims 1-10 as presented above.
Claims 11-14, 16-19, 30-33, 35-38, 40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (US 2019/0230630 A1, hereinafter "Mu") in view of Sun et al. (US 2016/0269146 A1, hereinafter "Sun").
Regarding claim 11, Mu discloses a method for wireless communication at a network device, comprising:
determining a plurality of repetition window configurations for repetition- based transmission for a cell of the network device, each repetition window configuration indicating a first slot and subsequent slot in a repetition window, the plurality of repetition window configurations differing in a number of transmission repetitions of a transport block or an offset of the repetition window  (Mu, [0005, 37] there are multiple repetition numbers of times to be chosen for a certain frequency resource, such as 4 and 8 times. A UE may select a repetition number of times to transmit uplink data according to channel quality between the UE and a base station also in equation 4, ns is a time slot number (i.e. first slot and subsequent slot), nRepetition is a parameter specific to the repetition number of times));
transmitting, (Mu, [0036] a parameter specific to each repetition number of times may be pre configured in the UE and the base station, or configured by the base station and broadcast or notified to the UE by signaling, such as SIB and the like); 
receiving the transport block (Mu, [0023] The repetition pattern may be a repetition number of times representing the number of times the uplink data is repeatedly transmitted, such as 4 or 8 times).
Mu does not explicitly disclose testing, by the network device, a number of repetition window hypotheses associated with the plurality of repetition window configurations; and determining the repetition window configuration of the plurality of repetition window configurations in which the transport block is received based at least in part on the testing.
Sun from the same field of endeavor discloses testing, by the base station, a number of repetition window hypotheses associated with the plurality of repetition window configurations; and determining the repetition window configuration of the plurality of repetition window configurations in which the transport block is received based at least in part on the testing (Sun, Fig. 3-4 an example of relationship between TBS and a pre-defined quality under a certain channel condition with different repetition numbers, The mobile station computes the transmission efficiency with the pre-known hypothesis, where the transport block with a pre-determined TBS can be received in a pre-defined quality).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified determine repetition pattern disclosed by Mu and repetition hypotheses disclosed by Sun with a motivation to make this modification in order to improve transmission reliability (Sun, [0029]).
Regarding claim 12, Mu does not explicitly disclose wherein the number of repetition window hypotheses is based at least in part on those of the plurality of repetition window configurations that include transmission opportunities associated with a slot in which the transport block is received.
Sun from the same field of endeavor discloses testing a number of repetition window hypotheses corresponding to at least some of the plurality of repetition window configurations, wherein the number is based at least in part on those of the plurality of repetition window configurations that include transmission opportunities associated with a transmission time interval (TTI) in which the transport block is received  (Sun, [0040-0043] hypotheses of different scenarios of a transport block being repeatedly transmitted over multiple subframes with a repetition number).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified determine repetition pattern disclosed by Mu and repetition hypotheses disclosed by Sun with a motivation to make this modification in order to improve transmission reliability (Sun, [0029]).
Regarding claim 13, Mu discloses identifying the first slot and subsequent slots based at least in part on the determined repetition window configuration (Mu, [0005, 37] there are multiple repetition numbers of times to be chosen for a certain frequency resource, such as 4 and 8 times. A UE may select a repetition number of times to transmit uplink data according to channel quality between the UE and a base station also in equation 4, ns is a time slot number (i.e. first slot and subsequent slot), nRepetition is a parameter specific to the repetition number of times); and receiving one or more additional repeated transport blocks based at least in part on the identified subsequent slots (Mu, [0037] It can be seen that, since a parameter specific the selected repetition number of times is used when generating the scrambling sequence, the generated scrambling sequence will also be specific to the selected repetition number of times).
	Regarding claim 14, Sun further discloses wherein the transport block is received in the first slot (Mu, [0032] such that a repetition number of times m (e.g., 4) is mapped to (corresponding to) a first set of subframe).
Regarding claim 16, Mu does not explicitly disclose wherein at least one of the plurality of repetition window configurations is determined based at least in part on a number of repetitions to be included in the repetition-based transmission, a modulation and coding scheme (MCS) of the repetition-based transmission, a packet size of the repetition-based transmission, user equipment (UE) channel conditions, or combinations thereof.
Sun discloses wherein at least one of the plurality of  repetition window configurations is determined based at least in part on a number of repetitions to be included in the repetition-based transmission, a modulation and coding scheme (MCS) of the repetition-based transmission, a packet size of the repetition-based transmission (Sun, [0044-0046] size of transport block and repetition number may be determined by other factors such as a modulation order, or a transmission mode, or a coding scheme, or a redundancy version number), user equipment (UE)  channel conditions, or combinations thereof (non-selected option).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified determine repetition pattern disclosed by Mu and repetition hypotheses disclosed by Sun with a motivation to make this modification in order to improve transmission reliability (Sun, [0029]).
Regarding claim 17, Mu does not explicitly disclose adjusting a number of the plurality of repetition window configurations included in the configuration message based at least in part on a packet size of the repetition-based transmission satisfying a packet size threshold, a modulation and coding scheme (MCS) of the repetition-based transmission satisfying an MCS threshold, a user equipment (UE) channel condition quality satisfying a quality threshold, or combinations thereof. 
Sun further discloses adjusting a number of the plurality of repetition window configurations included in the configuration message based at least in part on a packet size of the repetition- based transmission satisfying a packet size threshold, a modulation and coding scheme (MCS) of the repetition-based transmission satisfying an MCS threshold thereof (Sun, [0044-0046] size of transport block and repetition number may be determined by other factors such as a modulation order, or a transmission mode, or a coding scheme, or a redundancy version number), a user equipment (UE)  channel conditions, or combinations thereof (non-selected option).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified determine repetition pattern disclosed by Mu and repetition hypotheses disclosed by Sun with a motivation to make this modification in order to improve transmission reliability (Sun, [0029]).
Regarding claim 18, Mu does not explicitly disclose determining, for each of the plurality of repetition window configurations, a number of transport block transmission repetitions, a repetition window periodicity, a repetition window offset, or combinations thereof. 
Sun further discloses determining, for each of the plurality of repetition window configurations, a number of transport block transmission repetitions, a repetition window periodicity, a repetition window offset (not selected option), or combinations thereof (Sun, [0044-0046] the number of resource elements (REs) in used in each repetition is further calculated based on the PRB number n, occupied by each repetition and the number of available resource elements in in each PRB).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified determine repetition pattern disclosed by Mu and repetition hypotheses disclosed by Sun with a motivation to make this modification in order to improve transmission reliability (Sun, [0029]).
Regarding claim 19, Mu discloses determining, for each of the plurality of repetition window configurations, a repetition window offset (Mu, [0034] an example with two repetition number of times 4 and 8 is used for explanation. In the example, assume the T is set to 12. Offset may be set to 0 for the repetition number of times 8) but does not explicitly disclose determining a number of transport block transmission repetitions and a repetition window periodicity for the plurality of repetition window configurations.
Sun further discloses determining a number of transport block transmission repetitions and a repetition window periodicity for the plurality of repetition window configurations (Sun, [0044-0046] the number of resource elements (REs) in used in each repetition is further calculated based on the PRB number n, occupied by each repetition and the number of available resource elements in in each PRB).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of determine repetition pattern disclosed by Mu and repetition disclosed by Sun with a motivation to make this modification in order to improve transmission reliability (Sun, [0029]).
Regarding to claims 30-33, 35-38, 40 and 42 these claims recite “An apparatus for wireless communication at a user equipment”, “An apparatus for wireless communication at a base station”, “A non-transitory computer-readable medium storing code for wireless communication at a user equipment”, “A non-transitory computer-readable medium storing code for wireless communication at base station”, Mu discloses the structure and computer program instruction of network node (i.e. base station) and wireless device (i.e. UE) in Fig. 9 and 10 [0068, 0085, 0109] and that disclose similar steps as recited by the method of claims 11-14 and 16-19, thus are rejected with the same rationale applied against claims 11-14 and 16-19 as presented above.

Claims 15 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 2016/0073402 A1, hereinafter "Eriksson") in view of Sun et al. (US 2016/0269146 A1, hereinafter "Sun") and further in view of Cao et al. (US 2019/0230689 A1, hereinafter "Cao").
Regarding claim 15, Mu in view of Sun does not explicitly disclose adjusting a number of the plurality of repetition window configurations included in the configuration message based at least in part on a target latency metric satisfying a threshold.
Cao further discloses adjusting a number of the plurality of repetition window configurations included in the configuration message based at least in part on a target latency metric satisfying a threshold (Cao, [0094] Grant-free transmission reduces latency and control overhead associated with grant-based procedures, and can allow for more retransmissions/repetitions to increase reliability. However, due to the lack of uplink scheduling and grant signaling, grant-free EDs may have to be pre-configured to use a fixed modulation and coding scheme (MCS) level at least for initial grant-free transmission. In one embodiment, grant-free EDs are configured to use the most reliable MCS level for a given resource unit for grant-free uplink transmissions).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Cao’s system for resource allocation process into Mu’s repetition pattern as modified by Sun with a motivation to make this modification in order to improve reliability and eliminate latency associated with waiting for an acknowledgement (ACK) or a negative acknowledgement (NACK) message (Cao, [0088]).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415             

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415